Judgment, Supreme Court, New York County (William A. Wetzel, J.), entered January 27, 2004, which denied the petition, brought pursuant to CPLR article 78, seeking to annul termination of petitioner’s employment pursuant to Civil Service Law § 71, unanimously affirmed, without costs.
Petitioner was originally injured while on duty as a motor vehicle operator in one of respondent’s hospitals. Although respondents extended petitioner’s one-year leave of absence (see Civil Service Law § 73) by 10 days prior to the second accident, he failed to report to work for six additional days prior thereto, thus exceeding his authorized absence and forfeiting his right to *274reinstatement (Matter of Allen v Howe, 84 NY2d 665 [1994]). The subsequent determination of the Workers’ Compensation Board is not relevant to the issue of reinstatement. Concur— Saxe, J.P., Ellerin, Williams, Lerner and Sweeny, JJ.